 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNEST LINCOLN BONNER, JR., M.D.,                  No. 2: 17-CV-00445-KJM-DB
12                       Plaintiff,
13           v.                                          ORDER
14    MEDICAL BOARD OF CALIFORNIA, et
      al.,
15
                         Defendant.
16

17

18                  Given defendant Barbara Yaroslavsky’s death (ECF No. 48), on February 11,

19   2020, the court ordered plaintiff to file a statement within fourteen (14) days for purposes of the

20   automatic substitution of deceased parties contemplated by Fed. R. Civ. P. 25(d). Plaintiff has

21   not complied with the court’s order to file a statement explaining his specific plans, if any, to

22   substitute a successor for Ms. Yaroslavsky.

23                     Accordingly, plaintiff’s counsel is ordered to show cause on or before Friday,

24   March 20, 2020, why Ms. Yaroslavsky should not be dismissed, without any substitution.

25                  IT IS SO ORDERED.

26   DATED: March 13, 2020.

27

28
                                                        1
